DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the tube restrictor plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the positions" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 11-13 are also rejected based on their dependency on Claim 10.
Claims 11 and 12 recite the limitations “a first position” and “a second position”, respectively. However, the limitations “a first position” and “a second position” are already recited in Claim 1. It is unclear if the first and second positions recited in Claims 11 and 12 are the same or different first and second positions as those recited in Claim 1. 
Claims 11-13 recite the limitation “a tissue washing or processing procedure”. However, the limitation “a tissue washing or processing procedure” is already recited in Claim 10. It is unclear if this is the same or different tissue washing or processing procedure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellotti et al (US 4821996).
Regarding Claim 1, Bellotti discloses a method of managing surgical conduits (Abstract; Bellotti discloses a fluid flow control valve that can be used to open and close various fluid conduits in a predetermined sequence), comprising:
providing a plurality of tubes (conduits 20, 22 and central tubing member 26, Figs. 1A-B, 9A-E) and a plurality of flow-restricting devices (see Image 1; the curved portion of the annular surface that forms the discontinuities 120 are the flow-restricting devices) within a body (valve system 14, Figs. 1A-B), each of the flow restricting devices (as seen in Image 1) proximal to at least one of the plurality of tubes (22 as shown in Figs. 9A-E; Col. 8 lines 58-63 indicate the two valve openings allow two tubes to be opened at one time and therefore each flow-restricting device will have a tube proximal to it at all times);
providing a multi-position switch (top half of selection ring 52, Figs. 1A-B, 9A-E, and see Image 2) wherein flow in a first subset of the plurality of tubes (20, 22, and 26, Figs. 1A-B, 9A-E) is restricted by the plurality of flow-restricting devices (see Image 1) when the multi-position switch (top half of 52, Figs. 1A-B, 9A-E, and see Image 2) is in a first position and flow in a second subset of the plurality of tubes (20, 22, and 26, Figs. 1A-B, 9A-E) different than the first subset is restricted by the plurality of flow-restricting devices (see Image 1) when the multi-position switch (top half of 52, Figs. 1A-B, 9A-E, and see Image 2) is in a second position (as shown in Figs. 11A-F, flow through tube 26 is restricted in the first position as seen in Fig. 11C while flow is allowed through tubes 20 and 22, and flow through tube 20 is restricted in the second position as seen in Fig. 11D while flow is allowed through tubes 22 and 26); and
switching from the first position (Fig. 11C) of the multi-position switch (top half of 52, Figs 1A-B, 9A-E, 11A-F, and see Image 2) to the second position (Fig. 11D) of the multi-position switch (top half of 52, Figs 1A-B, 9A-E, 11A-F, and see Image 2; Col. 10 line 42 – Col. 11 line 15).

    PNG
    media_image1.png
    191
    620
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 9C of Bellotti

    PNG
    media_image2.png
    275
    418
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 1B of Bellotti
Regarding Claim 2, Bellotti discloses the plurality of flow-restricting devices (see Image 1) includes contoured radial slots (discontinuities 120, Figs. 1B and 9A-E, Image 1) located on a tube restrictor plate (bottom half of 52, Figs. 1A-B, 9A-E, and see Image 2).
Regarding Claim 3, Bellotti discloses a tube stabilizer plate (base member 50, Figs. 1A-B) through which the plurality of tubes (20, 22, and 26, Figs. 1A-B) passes to stabilize the tubes (20, 22, and 26, Figs. 1A-B).
Regarding Claim 4, Bellotti discloses the tube restrictor plate (bottom half of 52, Figs. 1A-B, 9A-E, and see Image 2) is chosen from a set of rotatable discs having at least two discs with differently contoured radial slots (Col. 9 line 59 – Col. 10 line 2; one selector ring can have the contoured radial slot/discontinuity as shown in Fig 9A while another selector ring can have the contoured radial slot/discontinuity shown in Fig. 9E).
Regarding Claim 5, Bellotti discloses the one or more flow-restricting devices (see Image 1) include a plurality of sliding blocks (stepped surface 128c, Fig. 9E; there will be two of these stepped surfaces since there are two discontinuities 120/120a in the valve; the surface can be considered a sliding block because it slides along the base member as the selection ring is turned and the stepped surface forms a block shape), a subset of the plurality of sliding blocks (128c, Fig. 9E) being engaged to restrict flow within a first subset of the plurality of tubes (20, 22, and 26, Figs. 1A-E; the block 128c restricts flow within one tube at a time).
Regarding Claims 7 and 8, Bellotti discloses the multi-position switch (52, Figs 1A-B, 9A-E, 11A-F) is configured to allow switching in only one direction, and wherein the multi-position switch (52, Figs 1A-B, 9A-E, 11A-F) further comprises a ratchet mechanism to allow the multi-position switch (52, Figs 1A-B, 9A-E, 11A-F) to move in only one direction (Col. 9 line 59 – Col. 10 line 2; in an embodiment where the flow-restricting device is stepped as shown in Fig. 9E, the stepped surface will serve as a rachet and prevent movement in the direction of the stepped surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al (US 4821996) in view of Khalaj (US 2012/0016337).
Regarding Claim 6, Bellotti is silent whether the body further comprises a carry handle.
Khalaj teaches a medical collection device, thus being in the same field of endeavor of medical devices that interface with a plurality of tubes, with a carry handle (20d, Fig. 3). The handle allows a user to easily pick up and carry the canister if it needs to be moved to another location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Bellotti to include a carry handle, as taught by Khalaj. The handle would provide an easy and obvious location for a user to pick up and carry the body if it needs to be moved to another location.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al (US 4821996) in view of Park et al (US 2013/0324966).
Regarding Claims 9-13, Bellotti is silent whether the body further comprises at least one of a mixing blade or filter to facilitate tissue washing or treatment, wherein the positions of the multi-position switch correspond to process steps in a tissue washing or processing procedure, further comprising performing a tissue aspiration step of a tissue washing or processing procedure when the multi-position switch is in a first position, performing a tissue washing step of a tissue washing or processing procedure when the multi-position switch is in a second position, and performing a tissue transfer step of a tissue washing or processing procedure when the multi-position switch is in a third position.
Park teaches a device for harvesting, processing, and transferring adipose tissue, thus being in the same field of endeavor of medical devices that interface with a plurality of tubes, where the body (device 10, Fig. 1) comprises a filter (30, Fig. 1). Park also teaches that port 70 can be used to aspirate tissue into the body (¶ [0016, 0026]), to inject fluid into the body to wash the tissue (¶ [0028]), and also to transfer the tissue out of the body (¶ [0030]). The filter allows for the desired collection tissue to be retained within the filter collection chamber while allowing excess liquids and undesirable materials to pass into the filtrate collection chamber to be disposed (¶ [0021]).
Therefore, it would have been obvious to utilize the switching valve of Bellotti with the tissue processing device of Park. In this combination, the switching valve device of Bellotti would be used in the place of the port 70 to allow multiple tubes to be connected to the container with only a subset of the tubes fluidly connected at any given time (as motivated by Bellotti Col. 2 lines 15-37). In the combination, the body would be considered the entirety of the device, so the device 10 of Park plus the valve 14 of Bellotti would be considered the body. This would prevent the operator from having to connect and disconnect various tubes and devices to the port of Park, and instead would allow the user to simply turn the switch of the valve of Bellotti/Park to change the operating mode of the device from tissue aspiration, to tissue washing, to tissue transfer. Since Bellotti teaches three separate valve positions (as seen in Figs. 11C, 11D, and 11E), one of ordinary skill in the art would recognize that these could be modified to be used with different tubing such as the tissue aspiration, washing, and transfer tubing of Park. As such, a position of the switch of Bellotti/Park will correspond to a different step (i.e. tissue aspiration, tissue washing, and tissue transfer).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-23 of U.S. Patent No. 10,286,122. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims merely describe a more specific embodiment such as one with a tube restrictor plate having a plurality of tube through-holes and a plurality of flow-restricting devices disposed on the tube restrictor plate adjacent to the plurality of tube through-holes. The pending claims merely require a plurality of tubes and plurality of flow-restricting devices within a body, where the flow-restricting devices are proximal to at least one of the plurality of tubes. As such, the patented claims represent a species while the pending claims represent a genus. Since it has been held that the species anticipates the genus, the patented claims anticipate the pending claims. Below is a chart indicating which patented claim(s) anticipate the pending claims.
Instant Application Claim
US Patent 10,286,122 Claim(s)
1
1, 14
2
2, 15
3
1, 14
4
3, 16
5
4, 17
6
5
7
6, 18
8
7, 19
9
8
10
9, 20
11
10, 21
12
11, 22
13
12, 23


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA R ARBLE/           Examiner, Art Unit 3781